Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Date: 05/25/2007


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jenne et al (US 6709928, hereinafter Jenne) in view of Mine et al (US 2004/0183122, hereinafter Mine).
	With respect to claim 1, Jenne discloses in second embodiment a method of depositing on a substrate (300 of Fig. 3B) a silicon rich nitride (Step 404 and 406 of Fig. 4) and oxidizing (Col 6, lines 42-43) the silicon-rich nitride layer.

In an analogous art, Mine discloses that silicon oxide film, silicon oxynitride layer (1), Silicon oxynitride layer (2) (304a, 304b and 304c of Fig. 4, respectively) are laminated to form a capacitor insulator film the memory MOS transistor (Page 9, 4131) where oxygen concentration must be higher in silicon oxynitride layer 1 when compared with silicon oxynitride layer 2 (Page 9, 9131, Lines 10-12).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Jenne's disclosed inventions and form a silicon rich, oxygen rich oxynitride layer that can be effective in reducing Gm degradation significantly (Page 10, 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816